Citation Nr: 1010531	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the surviving spouse 
of the Veteran for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had active duty service from February 1941 to 
December 1945 as a Philippine Scout during World War II.  The 
Veteran died in November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 administrative 
decision by the Manila, Republic of the Philippines, Regional 
Office (RO), which declined to reopen a previously denied 
claim of entitlement to recognition as the surviving spouse.  
The appellant filed a notice of disagreement with this 
decision in March 1992, and a statement of the case was 
issued in June 1992.  In August 1992, correspondence was 
received from the appellant's daughter, asking on her behalf 
for the status of the claim for death benefits.  As this 
statement manifests an intent to continue pursuing the 
benefits sought on appeal, it should have been accepted as a 
substantive appeal, and the matter should have been forwarded 
to the Board for adjudication.  The question of tolling the 
time to perfect need not be reached in light of the Board's 
determination that the appellant's daughter's letter 
constitutes a substantive appeal.  

Again, the RO treated the November 1991 decision as the last 
final denial for purposes of determining whether new and 
material evidence had been submitted to reopen the claim in a 
June 2007 administrative decision.  The appellant perfected 
her appeal of this decision with the timely filing of a VA 
Form 9, Appeal to Board of Veterans' Appeals, in September 
2007.  

In March 2008 correspondence, the appellant indicated she 
wished to withdraw her perfected appeal; however, in the body 
of her letter, she continued to argue the merits of her claim 
and maintained that she had already submitted sufficient 
evidence to warrant a favorable decision.  The appellant 
submitted numerous subsequent letters referring to the merits 
of her case and claims for VA death benefits, without 
reference to a withdrawal.  It is clear from these letters 
that the appellant believed the matter of her status as the 
surviving spouse had been settled in her favor, and she had 
moved on to the issue of entitlement to payment of benefits 
under various VA programs.

The RO corrected this misapprehension in September 2008 
correspondence, and invited the appellant to begin a new 
appeal of an August 2008 administrative decision declining to 
reopen the previously denied claims of entitlement to 
recognition as the surviving spouse.  She did so, perfecting 
that appeal in May 2009.  

It is clear from the record, however, that the appellant did 
not in fact withdraw her appeal.  Despite her use of that 
term, she continued to argue the merits of her claims and 
assert her entitlement to surviving spouse status.  She has 
continually prosecuted her claim for recognition as the 
surviving spouse of the Veteran since filing her reopened 
claim in October 1991.  Thus, the Board analysis will proceed 
with such fact in mind.


FINDINGS OF FACT

1.  Entitlement to recognition as the surviving spouse of the 
Veteran for VA purposes was most recently denied in a July 
1988 administrative decision which denied entitlement to 
status as the surviving spouse, on the grounds that a legal 
and impediment to the marriage existed and was known to the 
appellant.  The appellant did not appeal this decision, and 
it became final in July 1989.

2.  Evidence received since July 1988 is cumulative and 
redundant of the evidence already of record, or does not bear 
directly and substantially upon the issue of the appellant's 
status as the Veteran's surviving spouse.  It is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to recognition as the surviving spouse of the Veteran for VA 
purposes has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

No legally adequate notice was provided to the appellant in 
this case.  Correspondence dated in August 2006 and March 
2008 was intended to fulfill VA's duty to notify the 
appellant of the elements of her claim, the evidence and 
information needed to substantiate the claim, and the 
respective responsibilities of VA and the appellant in 
obtaining such.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters also included information regarding the 
need for new and material evidence to reopen a previously 
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the letters identified the wrong legal standard for 
what constitutes new and material evidence, failed to 
adequately describe the basis for the prior denial, or did 
not include necessary information regarding the elements of 
her claim.  The notice was also sent after the initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

Nevertheless, adjudication of the claim may proceed without 
prejudice to the appellant, as the record amply demonstrates 
that despite the errors in notice, the appellant clearly 
understands the legal requirements of establishing her status 
as the surviving spouse, to include the need for new and 
material evidence to reopen the claim.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Her submissions of argument 
and evidence address each element of the claim, to include 
specifically addressing the basis of the prior denial.  The 
claim has been repeatedly readjudicated in supplemental 
statements of the case after the appellant demonstrated her 
understanding, and hence there is no prejudice in the lack of 
preadjudicatory notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
There is no additional assistance which may be afforded her.

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since July 1988, the appellant has submitted multiple 
affidavits from friends and public officials reiterating the 
history of her relationship with the Veteran.  They attest to 
the fact that the Veteran and the appellant had lived 
together for many years and had children prior to being 
officially married in 1979.  The appellant and Veteran 
cohabitated from 1960 until the time of his death in 1987.  A 
number of affiants, as well as the appellant, also reported 
that they were aware of the Veteran's prior marriage to CM, 
but felt that such marriage had ended due to the long and 
uninterrupted separation of the Veteran and CM.  The 
appellant noted that CM had herself remarried.  Also 
submitted were copies of the appellant and Veteran's marriage 
certificate. 

Neither the statements of the appellant, the affidavits of 
her friends and family, or the copies a of official records 
constitute new and material evidence.  The facts attested to 
were already of record at the time of the July 1988 
administrative decision.  While some of the affidavits are 
new in the sense that they are from people who had not 
previously submitted statements, they are cumulative and 
redundant of the evidence of record in 1988.

The appellant has additionally submitted a copy of a 
statement from a local Office of the Civil Registrar General 
in the Philippines certifying that there was no locally 
maintained certificate of marriage for the Veteran and CM 
dated January 24, 1946.  The appellant argues that the 
Veteran's first marriage was itself not legally valid, and 
cannot therefore be a legal impediment to her own later 
marriage. 

Unfortunately, the question of the legality of the Veteran's 
prior marriage to CM has been previously adjudicated, several 
times.  The marriage was established during the Veteran's 
lifetime when he attempted to add the appellant to his VA 
pension award as a dependent.  It was again determined to be 
a legal marriage and legal impediment in the July 1988 
decision.  CM also had filed a claim of entitlement to VA 
death benefits, and in the course of that adjudication, her 
marriage to the Veteran was noted to be legal and valid.  CM 
and the Veteran were married in a civil ceremony on December 
18, 1945, and before a priest in a religious ceremony on 
January 24, 1946.  Certified copies of official records are 
included in the claims file attesting to these facts, and 
were received prior to the July 1988 decision.

The submission of argument contrary to the adjudicated and 
well established fact of a valid marriage between the Veteran 
and CM relies upon a fact pattern that has already been 
rejected by decision makers, and hence is not considered 
probative evidence.  Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).  Because the evidence of no legal marriage to CM is 
not probative, it cannot constitute new and material 
evidence. Reonal v. Brown, 5 Vet. App. 458, 461 (1993)

The preponderance of the evidence is against the claim; there 
is no reasonable doubt to be resolved; reopening of a 
previously denied claim of entitlement to recognition as the 
surviving spouse of the Veteran for VA purposes is not 
warranted.


ORDER

New and material evidence not having been received, reopening 
of a previously denied claim of entitlement to recognition as 
the surviving spouse of the Veteran for VA purposes is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


